DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
(a)	Claim 1; “sound collecting unit configured to collect voices and store the collected voices in a voice storage unit” 
(b)	Claim 1; “detection unit configured to detect a trigger for starting a predetermined function corresponding to the voice” 
(c)	Claim 1; “server configured to store a second wake-up word recognition engine” 
(d)	Claim 8; “execution unit configured to control, in a case in which a trigger is detected by the detection unit, execution of the predetermined function based on a voice that is collected before the trigger is detected” 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
(a) Fig. 2, Sound Collecting Unit 12, Paragraph 0007
(b) Fig. 2, Detection Unit 13, Paragraph 0007
(c) Fig. 2, Information Processing Server 100, Paragraph 0066
(d) Fig. 2, Execution Unit 14, Paragraph 0007

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Objections
	Claim 4 is objected to because of the following informalities:  
1.	 In Claim 4, lines 3-4
	“an utterance of s user same” should be changed to: -- an utterance of a user, same --
        Appropriate correction is required.


Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-7 & 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Subhojit et al. (US 20150379993A1 hereinafter, Subhojit ‘993) in combination with Devaraj et al. (US 20180061403 A1 hereinafter, Devaraj ‘403).
Regarding claim 1; Subhojit ‘993 discloses a voice processing device (Fig. 1, Electronic Device 100 i.e. The electronic device 100 registers specific audio data as a voice command on the basis of the received audio analysis data (for example, audio feature data, speech recognition data, function execution data (or function performance data), and so on). Paragraph 0026)
comprising: 
a sound collecting unit (Fig. 1, Control Module 160) configured to collect voices (i.e. The control module 160 may activate a microphone of the audio module 130 and collect audio data. Paragraph 0095) 
and store the collected voices in a voice storage unit (Fig. 1, Storage Module 150 i.e. The storage module 150 may store data relating to a voice command providing function. For example, the storage module 150 may store audio data that the microphone of the audio module 130 collects. Paragraph 0040);
a detection unit (Fig. 4, Voice Command Related Block 201) configured to detect a trigger for starting a predetermined function corresponding to the voice (i.e. If audio data relating to a voice command is collected, the electronic device 100 performs a function (e.g. voice short-cut) for the voice command separately from the server device 200. Paragraph 0026)
and an execution unit configured to control, in a case in which a trigger is detected by the detection unit, execution of the predetermined function based on a voice that is collected before the trigger is detected (i.e. The electronic device 100 registers specific audio data as a voice command on the basis of the received audio analysis data (for example, audio feature data, speech recognition data, function execution data (or function performance data), and so on). If audio data relating to a voice command is collected, the electronic device 100 performs a function (e.g. voice short-cut) for the voice command separately from the server device 200. The voice command providing system 10 supports a prompt function call (for example, search, execution, activation, or deactivation) by registering specific audio data as an instruction in relation to a specific function execution of the electronic device 100. Paragraph 0026)
Subhojit ‘993 disclosed most of the subject matter as described as above except for specifically pointing out a trigger. Examiner reasonably believes that the command in Subhojit ‘993 is comparable to the trigger in the Applicant’s application. Applicant application at Paragraph 0024 teaches wherein the user should give a certain trigger such as uttering a specific word for starting the agent function (referred to as a “wake word”). Subhojit ‘993 teaches wherein the electronic device registers audio data as a voice command on the basis of the received audio analysis data. If audio data relating to a voice command is collected, the electronic device performs a function for the voice command. With this said, one of ordinary skill in the art would understand that the command of Subhojit ‘993 is synonymous with the trigger of Applicant’s invention. However, Examiner cites Devaraj ‘403 to further disclose the trigger (wakeword).
Devaraj ‘403 discloses a trigger (i.e. The device 110, using a wakeword detection module 220, then processes the audio, or audio data corresponding to the audio, to determine if a keyword (such as a wakeword) is detected in the audio. Following detection of a wakeword, the device sends audio data 111 corresponding to the utterance, to a server 120 that includes an ASR module 250.  Paragraph 0034)
Subhojit ‘993 and Devaraj ‘403 are combinable because they are from same field of endeavor of speech systems (Devaraj ‘403 at “Background”). 
	At the time the invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to modify the speech system as taught by Subhojit ‘993 by adding trigger as taught by Devaraj ‘403. The motivation for doing so would have been advantageous because of the progression of speech recognition systems, humans would be more equipped and better able to interact with computing devices by relying on speech. Therefore, it would have been obvious to combine Subhojit ‘993 with Devaraj ‘403 to obtain the invention as specified.

Regarding claim 2; Subhojit ‘993 discloses wherein the detection unit performs voice recognition on the voices collected by the sound collecting unit as the trigger, and detects a wake word as a voice to be the trigger for starting the predetermined function (i.e. If audio data relating to a voice command is collected, the electronic device 100 performs a function (e.g. voice short-cut) for the voice command separately from the server device 200. Paragraph 0026)

Regarding claim 3; Subhojit ‘993 discloses wherein the sound collection unit extracts utterances from the collected voices, and stores the extracted utterances in the voice storage unit (i.e. The electronic device 100 may further include a speech recognition algorithm (for example, an algorithm for performing speech recognition on audio data to output the audio data as text) and an audio feature analysis module (for example, a module for extracting the acoustic feature of audio data, for example, spectrum information of audio data). Additionally, the control module 160 of the electronic device 100 may perform a control to generate and store function execution data 55 by mapping a speech recognition result into a function executed on the electronic device 100.Paragraph 0045)

Regarding claim 4; Subhojit ‘993 does not expressly disclose the limitation as expressed below. 
Devaraj ‘403 discloses wherein the execution unit extracts, in a case in which the wake word is detected by the detection unit, an utterance of s user same as the user who uttered the wake word from the utterances stored in the voice storage unit, and controls execution of the predetermined function based on the extracted utterance (i.e. The device 110, using a wakeword detection module 220, then processes the audio, or audio data corresponding to the audio, to determine if a keyword (such as a wakeword) is detected in the audio. Following detection of a wakeword, the device sends audio data 111 corresponding to the utterance, to a server 120 that includes an ASR module 250.  Paragraph 0034).
Subhojit ‘993 and Devaraj ‘403 are combinable because they are from same field of endeavor of speech systems (Devaraj ‘403 at “Background”). 
	At the time the invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to modify the speech system as taught by Subhojit ‘993 by adding the limitations as taught by Devaraj ‘403. The motivation for doing so would have been advantageous because of the progression of speech recognition systems, humans would be more equipped and better able to interact with computing devices by relying on speech. Therefore, it would have been obvious to combine Subhojit ‘993 with Devaraj ‘403 to obtain the invention as specified.

Regarding claim 5; Subhojit ‘993 discloses wherein the execution unit extracts, in a case in which the wake word is detected by the detection unit, the utterance of the user same as the user who uttered the wake word and an utterance of a predetermined user registered in advance from the utterances stored in the voice storage unit, and controls execution of the predetermined function based on the extracted utterance (i.e. The electronic device 100 registers specific audio data as a voice command on the basis of the received audio analysis data (for example, audio feature data, speech recognition data, function execution data (or function performance data), and so on). Paragraph 0026)

Regarding claim 6; Subhojit ‘993 discloses wherein the sound collecting unit receives a setting about an amount of information of the voices to be stored in the voice storage unit, and stores voices that are collected in a range of the received setting in the voice storage unit (i.e. The voice command 80 may be mapped into each recognition model 70 and stored. The voice command 80 may be mapped into the function execution data 55. When a new recognition model 70 is generated, the new voice command 80 may be added. When the recognition model 70 is removed, the voice command 80 may be removed. At least one voice command 80 among the voice commands 80 may not be removed and may be maintained according to a setting regardless of an additional defined condition. Paragraph 0053).
Regarding claim 7; Subhojit ‘993 discloses wherein the sound collecting unit deletes the voice stored in the voice storage unit in a case of receiving a request for deleting the voice stored in the voice storage unit (i.e. The voice command 80 may be mapped into each recognition model 70 and stored. The voice command 80 may be mapped into the function execution data 55. When a new recognition model 70 is generated, the new voice command 80 may be added. When the recognition model 70 is removed, the voice command 80 may be removed. Paragraph 0053)

Regarding claim 13; Subhojit ‘993 does not expressly disclose the limitation as expressed below.
Devaraj ‘403 discloses wherein the detection unit performs image recognition on an image obtained by imaging a user as the trigger, and detects a gazing line of sight of the user (i.e. A speech-controlled device 110 may capture one or more images, and send image data corresponding thereto to the server 120. The server 120 may determine the image data includes a representation of a human. Paragraph 0070).
Subhojit ‘993 and Devaraj ‘403 are combinable because they are from same field of endeavor of speech systems (Devaraj ‘403 at “Background”). 
At the time the invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to modify the speech system as taught by Subhojit ‘993 by adding the limitations as taught by Devaraj ‘403. The motivation for doing so would have been advantageous because of the progression of speech recognition systems, humans would be more equipped and better able to interact with computing devices by relying on speech. Therefore, it would have been obvious to combine Subhojit ‘993 with Devaraj ‘403 to obtain the invention as specified.

Regarding claim 14; Devaraj ‘403 discloses wherein the detection unit detects information obtained by sensing a predetermined motion of a user or a distance to the user as the trigger (i.e. A speech-controlled device 110 may capture one or more images, and send image data corresponding thereto to the server 120. The server 120 may determine the image data includes a representation of a human. The server 120, may also determine a proximity of the human to the device 110 based on a location of the representation of the human in the image data. Paragraph 0070).

Regarding claims 15 & 16; Claims 15 & 16 contains substantially the same subject matter as claim 1. Therefore, claims 15 & 16 are rejected on the same grounds as claim 1. However, claim 16 further discloses a computer-readable non-transitory recording medium to execute the method. 


Allowable Subject Matter
1.	Claims 8-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
2.	Claims 9 & 10 depend on indicated objected claim 8. Therefore, by virtue of their dependency, Claims 9 & 10 are also indicated as objected subject matter. 


Examiners Statement of Reasons for Allowance
The cited reference (Subhojit ‘993) teaches wherein an electronic device, a method, and a chip set are provided. The electronic device includes a memory configured to store at least one of audio feature data of audio data and speech recognition data obtained by speech recognition of audio data; and a control module connected to the memory, wherein the control module is configured to update a voice command that is set to execute a function through voice, the function being selected based on at least one of the audio feature data, the speech recognition data, and function execution data executed in relation to the audio data.
The cited reference (Devaraj ‘403) teaches systems, methods, and devices for outputting visual indications regarding voice-based interactions are described. A first speech-controlled device detects spoken audio corresponding to a voice message to a second speech-controlled device. The first device captures the audio and sends audio data corresponding to the captured audio to a server. The server performs speech processing on the audio data to determine a recipient and message content. The server then determines a second speech-controlled device associated with the recipient and sends the message content to the recipient's second speech-controlled device. Thereafter, the server receives an indication from the recipient's speech-controlled device that the second device is detecting speech, presumably in response to the original message. The server then causes a visual indication to be output by the first speech-controlled device, with the visual indication representing the recipient-speech controlled device is detecting speech.
The cited references fail to disclose wherein a notification unit configured to make a notification to a user in a case in which execution of the predetermined function is controlled by the execution unit using a voice collected before the trigger is detected; wherein the notification unit makes a notification in different modes between a case of using a voice collected before the trigger is detected and a case of using a voice collected after the trigger is detected; wherein, in a case in which a voice collected before the trigger is detected is used, the notification unit notifies the user of a log corresponding to the used voice; wherein, in a case in which a trigger is detected by the detection unit, the execution unit controls execution of the predetermined function using a voice collected before the trigger is detected and a voice collected after the trigger is detected; wherein the execution unit adjusts an amount of information of the voice that is collected before the trigger is detected and used for executing the predetermined function based on a reaction of the user to execution of the predetermined function. As a result, and for these reasons, Examiner indicates Claims 8-12 as allowable subject matter. 


Relevant Prior Art References Not Relied Upon
1.	Shimizu et al. (US 20170323641 A1) - Provided is a technology for enabling an operation to be conducted through use of words shortened more for an operation item estimated to be desired stronger. A voice input assistance device includes: a shortened-phrase storing unit configured to store an operation item and a shortened phrase corresponding to a desirability of the operation item in association with each other; a desirability estimation unit configured to estimate the desirability of each operation item through use of a predetermined index, and to identify the shortened phrase from the shortened-phrase storing unit based on the desirability; and an output processing unit configured to present the shortened phrase identified by the desirability estimation unit.

2.	Kelly et al. (US 9,972,318 B1 A1) - A system capable of generating and storing progress data associated with third party services. A voice enabled device may receive voice commands and the system may perform natural language understanding (NLU) to interpret the voice commands, determine a corresponding process and send instructions to a third party server associated with the process. In order to resume the process after the process is interrupted, the system may save and/or cause the third party server to save progress data and/or a checkpoint corresponding to a status of the process at the time that the process is interrupted. The system may use the progress data to resume the process at a later point based on the status. In addition, the system may track processes associated with saved progress data/checkpoints and may interpret incoming voice commands based on the tracked processes.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS T. RILEY, ESQ. whose telephone number is (571)270-1581. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P. Goddard can be reached on 517-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCUS T. RILEY, ESQ.
Primary Examiner
Art Unit 2677



/MARCUS T RILEY/Primary Examiner, Art Unit 2677